Exhibit 10.7

EAGLE MATERIALS INC.

INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This restricted stock unit agreement (the “Restricted Stock Unit Agreement” or
“Agreement”) entered into between EAGLE MATERIALS INC., a Delaware corporation
(the “Company”), and                      (the “Grantee”), [an employee of the
Company or its Affiliates] [a Director], with respect to a right (the “Award”)
of                      restricted stock units (“Restricted Stock Units”)
representing shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), granted to the Grantee under the Eagle Materials Inc.
Incentive Plan, as amended (the “Plan”), on May 18, 2010 (the “Award Date”),
such number of units subject to adjustment as provided in the Plan, and further
subject to the following terms and conditions:

 

  1. Relationship to Plan.

This Award is subject to all of the terms, conditions and provisions of the Plan
and administrative interpretations thereunder, if any, which have been adopted
by the Company’s Compensation Committee (“Committee”) and are in effect on the
date hereof. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan. For the purposes of this Restricted
Stock Unit Agreement:

(a) “ARFR” means with respect to any subsidiary of the Company, such
subsidiary’s Accidents Recordable Frequency Rate, as certified by the Committee
consistent with OSHA/MSHA definitions of such term.

(b) “Disability” shall have the meaning assigned to such term under the Plan,
however, in the case of a Director, for purposes of this Agreement, Disability
shall be determined by the Committee.

(c) “Performance Vesting Date” means March 31, 2011.

(d) “Service Vesting Date” means the first or second anniversary of the
Performance Vesting Date, as applicable.

(d) “Vesting Period” means the period commencing on April 1, 2010 and ending on
March 31, 2011.

 

  2. Vesting and Payment.

(a) Cement Vesting Criteria.                      Restricted Stock Units (the
“Cement RSUs”) shall vest in accordance with the schedule attached to this
Agreement as Exhibit A.

(b) Con/Agg Vesting Criteria.                      Restricted Stock Units (the
“Con/Agg RSUs”) shall vest in accordance with the schedule attached to this
Agreement as Exhibit B.



--------------------------------------------------------------------------------

(c) Wallboard Vesting Criteria.                      Restricted Stock Units (the
“Wallboard RSUs”) shall vest in accordance with the schedule attached to this
Agreement as Exhibit C.

(d) Paperboard Vesting Criteria.                      Restricted Stock Units
(the “Paperboard RSUs”) shall vest in accordance with the schedule attached to
this Agreement as Exhibit D.

(e) Corporate Vesting Criteria.                      Restricted Stock Units (the
“Corporate RSUs”) shall vest in accordance with the schedule attached to this
Agreement as Exhibit E.

(f) Payment. One-third of the Restricted Stock Units that vest in accordance
with the provisions of each of Section 2(a) through 2(e) hereof shall be paid
within 30 days following the Performance Vesting Date. The remaining two-thirds
of the Restricted Stock Units that vest in accordance with the provisions of
each of Section 2(a) through 2(e) hereof shall become payable one-third on the
first Service Vesting Date and one-third on the second Service Vesting Date and,
in each case, shall be paid within 30 days following the applicable Service
Vesting Date. Any remaining Restricted Stock Units not vested in accordance with
Section 2(a) through 2(e) shall be forfeited.

The Grantee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the date the
portion of the Award would otherwise become payable in order for the portion of
the Award to become payable with respect to Restricted Stock Units, otherwise
such portion of the Award shall be forfeited. Notwithstanding the foregoing, if
the Grantee’s employment or service as a Director terminates following the
Performance Vesting Date by reason of death or Disability, the Restricted Stock
Units then outstanding shall not be forfeited and shall be paid within 30 days
following such termination.

(g) Calculations. The Committee shall have the sole authority to approve the
calculation of each of the vesting criteria set forth in Exhibits A through E to
this Agreement for purposes of vesting, and its approval of such calculations
shall be final, conclusive, and binding on all parties.

(h) Change in Control. This Award shall become fully vested and payable without
regard to the limitations and continued service requirements set forth in
subparagraph (a) through (f) above, provided that the Grantee has been in
continuous employment with the Company or any of its Affiliates or served as a
Director from the Award Date through the occurrence of a Change in Control (as
defined in Exhibit F to this Agreement), and shall be paid within 30 days
following a Change in Control with respect to any Restricted Stock Units which
have not been previously forfeited.

(i) Business Acquisitions. In the event the Company makes an acquisition or
disposition (e.g. assets, stock or other equity interest) on or before March 31,
2011, then the Compensation Committee may, in its discretion, make any
adjustments to: (1) the method of calculating any of the vesting criteria set
forth in Exhibits A through E to this Agreement; or (2) the structure of vesting
tables set forth in Exhibits A through E to this Agreement, as it deems
appropriate to fulfill the intents and purposes of the vesting criteria, taking
into consideration the effect of the acquisition or disposition on vesting
opportunities; provided, however, that such adjustments do not result in an
increase in the amount otherwise payable.

 

  3. Forfeiture of Award.

Except as provided in any other agreement between the Grantee and the Company,
if the Grantee’s employment or service as Director terminates following the
Performance Vesting Date but

 

-2-



--------------------------------------------------------------------------------

prior to the applicable Service Vesting Date for reasons other than death or
Disability, Restricted Stock Units not yet payable shall be forfeited as of the
termination date. In the event Grantee’s employment or service as Director
terminates by reason of death or Disability following the Performance Vesting
Date, all Restricted Stock Units then outstanding shall not be forfeited, but
shall be payable in accordance with Section 2(f) of this Agreement. Subject to
Section 2(h) of this Agreement, if Grantee terminates employment for any reason
prior to the Performance Vesting Date, all Restricted Stock Units shall be
immediately and automatically forfeited.

 

  4. Dividend Equivalents.

As of each date that dividends are paid with respect to Common Stock, the
Grantee shall have a number of additional Restricted Stock Units credited with
respect to such dividends. The additional Restricted Stock Units credited with
respect to such dividends paid shall be equal to: (i) the amount of the dividend
paid per share of Common Stock as of such dividend payment date multiplied by
the number of Restricted Stock Units held by the Grantee immediately prior to
such dividend payment date; divided by (ii) the Fair Market Value of the Common
Stock on such dividend payment date.

The Grantee will have no right to receive additional Restricted Stock Units
credited by reason of dividend equivalents until such time, if ever, as the
Restricted Stock Units with respect to which the dividend equivalents that
generated the additional Restricted Stock Units shall become payable in
accordance with Section 2(f) or Section 2(h) of this Agreement and if such
Restricted Stock Units do not become payable, the additional Restricted Stock
Units will be forfeited at the same time as the related Restricted Stock Units
are forfeited.

 

  5. Book Entry Registration; Delivery of Shares.

During the period of time between the Award Date and the Restricted Stock Units
are paid, the Restricted Stock Units will be evidenced by book entry
registration. The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulations of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulations or agreement.

 

  6. Notices.

Notice or other communication to the Company with respect to this Award must be
made in the following manner, using such forms as the Company may from time to
time provide:

(a) by electronic means as designated by the Committee;

(b) by registered or certified United States mail, postage prepaid, to Eagle
Materials Inc., Attention: Secretary, 3811 Turtle Creek Blvd, Suite 1100,
Dallas, Texas 75219; or

(c) by hand delivery or otherwise to Eagle Materials Inc., Attention: Secretary,
3811 Turtle Creek Blvd, Suite 1100, Dallas, Texas 75219.

Notwithstanding the foregoing, in the event that the address of the Company is
changed, any such notice shall instead be made pursuant to the foregoing
provisions at the Company’s current address.

 

-3-



--------------------------------------------------------------------------------

Any notices provided for in this Restricted Stock Unit Agreement or in the Plan
shall be given in writing or by such electronic means, as permitted by the
Committee, and shall be deemed effectively delivered or given upon receipt or,
in the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.

 

  7. Assignment of Award.

Except as otherwise permitted by the Committee, the Grantee’s rights under the
Plan and this Restricted Stock Unit Agreement are personal; no assignment or
transfer of the Grantee’s rights under and interest in this Award may be made by
the Grantee other than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order; and this
Award is payable only to the Grantee during his lifetime except as otherwise
expressly provided in this Agreement.

After the death of the Grantee, payment of the Award shall be permitted only to
the Grantee’s designated beneficiary or, in the absence of a designated
beneficiary, the Grantee’s executor or the personal representative of the
Grantee’s estate (or by his assignee, in the event of a permitted assignment) to
the extent that the Award was payable on the date of the Grantee’s death.

 

  8. Stock Legends.

Certificates or other evidences of or representing the Common Stock issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award.

 

  9. Withholding.

No certificates representing shares of Common Stock awarded hereunder shall be
delivered to or in respect of a Grantee unless the amount of all federal, state
and other governmental withholding tax requirements imposed upon the Company
with respect to the issuance of such shares of Common Stock has been remitted to
the Company or unless provisions to pay such withholding requirements have been
made to the satisfaction of the Committee. The Committee may make such
provisions as it may deem appropriate for the withholding of any taxes which it
determines is required in connection with this Award. The Grantee may pay all or
any portion of the taxes required to be withheld by the Company or paid by the
Grantee in connection with this Award by delivering cash, or, with the
Committee’s approval, by electing to have the Company withhold shares of Common
Stock, or by delivering previously owned shares of Common Stock, having a value
equal to the amount required to be withheld or paid. The Grantee must make the
foregoing election on or before the date that the amount of tax to be withheld
is determined.

 

  10. Shareholder Rights.

The Grantee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Award unless and until such time as the Award has
been paid pursuant to Section 2 and shares of Common Stock have been transferred
to the Grantee.

 

  11. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Grantee, the Company and their respective permitted successors and assigns
(including personal representatives,

 

-4-



--------------------------------------------------------------------------------

heirs and legatees), except that the Grantee may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted herein.

 

  12. No Employment Guaranteed.

No provision of this Restricted Stock Unit Agreement shall confer any right upon
the Grantee to continued employment with the Company or any Affiliate.

 

  13. Governing Law.

This Restricted Stock Unit Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.

 

  14. Amendment.

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Grantee.

 

  15. Section 409A.

This Award is intended to be a “short-term deferral” exempt from Section 409A of
the Internal Revenue Code, and shall be construed and interpreted accordingly.
If it is determined that this Award is not exempt from Section 409A, this
Agreement shall be construed in a manner that is compliant with Section 409A.
This Award shall not be amended or terminated in a manner that would cause the
Award or any amounts payable under this Agreement to fail to be exempt from or
comply with the requirements of Section 409A, to the extent applicable, and,
further, the provisions of any purported amendment that may reasonably be
expected to result in loss of exemption or non-compliance shall be of no force
or effect with respect to the Award. The Company shall neither cause nor permit
any payment, benefit or consideration to be substituted for a benefit that is
payable under this Award if such action would result in the failure of any
amount that is subject to Section 409A to comply with the applicable
requirements of Section 409A.

 

      EAGLE MATERIALS INC. Date:  

 

    By:  

 

      Name:     Steven R. Rowley       Title:     President and CEO

The Grantee hereby accepts the foregoing Restricted Stock Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

 

     

GRANTEE:

Date:  

 

   

 

     

[Name]

     

Eagle Materials Inc.

 

-5-



--------------------------------------------------------------------------------

3811 Turtle Creek Blvd. Suite 1100 Dallas, Texas 75219

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

Cement Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT B

Con/Agg Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT C

Wallboard Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT D

Paperboard Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT E

Corporate Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT F

Change in Control

For the purpose of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(a) The acquisition by any Person of beneficial ownership of securities of the
Company (including any such acquisition of beneficial ownership deemed to have
occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(c) The consummation of a Business Combination, unless, immediately following
such Business Combination, (i) more than 50% of both the total number of then
outstanding shares of common stock of the parent corporation resulting from such
Business Combination and the combined voting power of the then outstanding
voting securities of such parent corporation entitled to vote generally in the
election of directors will be (or is) then beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners, respectively, of the outstanding shares of Company Common Stock
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or



--------------------------------------------------------------------------------

(d) Approval by the Board and the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or,
if there is no such approval by shareholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition,
(A) Persons that were beneficial owners of the outstanding shares of Company
Common Stock immediately prior to such Major Asset Disposition beneficially own,
directly or indirectly, more than 50% of the total number of then outstanding
shares of common stock and the combined voting power of the then outstanding
shares of voting stock of the Company (if it continues to exist) and of the
Acquiring Entity in substantially the same proportions as their ownership
immediately prior to such Major Asset Disposition of the outstanding shares of
Company Common Stock; (B) no Person (other than any employee benefit plan (or
related trust) of the Company or such entity) beneficially owns, directly or
indirectly, 40% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities of the Company
(if it continues to exist) and of the Acquiring Entity entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the Board of the Company (if it continues to exist) and of the
Acquiring Entity were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.

For purposes of the foregoing,

 

  (i) the term “Person” means an individual, entity or group;

 

  (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;

 

  (iii) the terms “beneficial owner”, “beneficial ownership” and “beneficially
own” are used as defined for purposes of Rule 13d-3 under the Exchange Act;

 

  (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

 

  (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company;

 

  (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

  (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;



--------------------------------------------------------------------------------

  (viii) the term “Major Asset Disposition” means the sale or other disposition
in one transaction or a series of related transactions of 50% or more of the
assets of the Company and its subsidiaries on a consolidated basis; and any
specified percentage or portion of the assets of the Company shall be based on
fair market value, as determined by a majority of the members of the Incumbent
Board;

 

  (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

 

  (x) the phrase “substantially the same proportions,” when used with reference
to ownership interests in the parent corporation resulting from a Business
Combination or in an Acquiring Entity, means substantially in proportion to the
number of shares of Company Common Stock beneficially owned by the applicable
Persons immediately prior to the Business Combination or Major Asset
Disposition, but is not to be construed in such a manner as to require that the
same ratio or number of shares of such parent corporation or Acquiring Entity be
issued, paid or delivered in exchange for or in respect of the shares of each
class of Company Common Stock.

 